Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 22 was received and has been entered.  Claims 1 and 5-6 were amended. Claims 4 and 9-11 were cancelled. New claims 12-14 were added. Claims 1-3 and 5-8 are in the application and pending examination. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted claims 12-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group II, claim(s) 9-11, drawn to a coating method was not elected following election by Applicant on 5-4-21 of Group I. 
New claims 12-14 are drawn to a coating method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amendment to the title. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “annular element is actuatable in two opposite directions” 
Claim Objections
Claim 1 recites the limitation "a container … is able to rotate about a longitudinal axis " in line 2 . A suggested revision is as follows: “ a container … is able to have rotation about a longitudinal axis "
Claim 1 recites the limitation "said first end to discharge the bulk material" in lines 4-5 . A suggested revision is as follows: “said first end to permit discharge of the bulk material "
Claim 1 recites the limitation "element being according to the rotation direction of said container " in line 25. A suggested revision is as follows: “element is in a same direction as a 
Claim 8 recites the limitation "said driving arrangement" in line 2.   A suggested revision is “a driving arrangement”.
Claim 8 recites the limitation "said first phase" in line 4.   A suggested revision is “a first phase”.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing device” in claims 1-8, “regulating element” in claims 1-8, “driving arrangement” in claims 1-8.   The “regulating element” is no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, based on the deletion of this term from the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “dispensing device” is being interpreted as a first dispensing device (5) and second dispensing device (9) as shown in Figs. 1, 3-4, 14 and described in paragraphs 44, 50, 75 and 79 as “one or more nozzles arranged (aligned) inside of the … container to spray the coating material”.
The “driving arrangement” is being interpreted as motor means (18) for driving the conveyor 10, in particular for rotating the rotating element 11 and may be distinct and adjustable independently of the first motor means 19 and the second motor means 20. The “driving arrangement” is described in paragraphs 68, 71, 77, 96, and 98 and shown in Figs. 2 and 15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-3, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "according to the rotation direction of said container " in line 25.  There is insufficient antecedent basis for “the rotation direction” limitation in the claim.  More than one rotation direction is recited in the claim. It is unclear which rotation direction is being reference. Claims 1-3, 5-8 are rejected for their dependence on an indefinite claim.  
Claim Rejections - 35 USC § 103
The previous rejection of claims 1-3, 5, and 8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060124053 A1 to Roberto Trebbi (hereinafter Trebbi) and further in view of US Pat. Num. 6, 158, 332 to Nothum (hereinafter Nothum) is withdrawn based on the amendment to claim 1.
The previous rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060124053 A1 to Roberto Trebbi (hereinafter Trebbi) and further in view of US Pat. Num. 6, 158, 332 to Nothum (hereinafter Nothum) as applied to claim 1 and further in view of US Pat. Pub. No. 20070275163 A1 to Dunaitschik et al (hereinafter Dunaitschik) is withdrawn based on the amendment to claim 1.
Double Patenting
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No.  16/610,141 to Gandolfi et al (reference application ‘141 Gandolfi ) in view of US Pat. Pub. No. US 20060124053 A1 to Trebbi et al (hereinafter Trebbi) and US Pat. Num. 6,158,332 to Nothum et al (hereinafter Nothum) is withdrawn based on the submission of a Terminal Disclaimer in copending Application No.  16/610,141
Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered and are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717